DETAILED ACTION
This is the Office action based on the 17149232 application filed January 14, 2021, and in response to applicant’s argument/remark filed on July 8, 2022.  Claims 1-23 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities:  the term “the sidewall” in line 4 is not clear.   For the purpose of examining it will be assumed that this term is “the dielectric sidewall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Regarding claim 1, the phrase “similar to rapid thermal processing anneal” is not clear. The specification fails to define this phrase.  According to MPEP 2173.05(a), “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969)”.      In the instance case, one of ordinary skill in the art would not be clear about the metes and bounds of the above phrase.  For examples, what are the ranges of process parameters that would be considered “similar to rapid thermal processing anneal” ?      For the purpose of examining the limitation “similar to rapid thermal processing anneal” is considered to be met if all the limitations recited in claim 11 are satisfied.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1, 14 and 19 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (U.S. PGPub. No. 20180166296), hereinafter “Ma”:--Claims 1, 14, 19: Ma teaches a method of treating a substrate comprisingloading a substrate 114 on a stage 112 in a process chamber (Fig. 1), the substrate is heated from the backside by a set of lamps 160 ([0028]);flowing process gases including hydrogen, nitrogen, argon, helium, ammonia, oxygen, etc. ([0009, 0041]) through a gas injection insert 140 and a gas injection channel 150 into a remote chamber 120 ([0024-0025]);generating plasma by using ICP coils 125 proximate the remote chamber ([0027, 0031, 0033]), wherein the remote chamber has dielectric sidewall ([0024]), wherein a power generator 134 supply plasma power to the ICP coils 130, then flowing the plasma through a showerhead 116 ([0024-0027]) into the process chamber to treat the front side of the substrate.        It is noted that the ICP coil has a top turn above the bottom edge of the gas injection insert 140 and has a bottom turn below the bottom edge of the gas injection insert 140 (Fig. 1).  It is noted that the showerhead reads on the separation grid recited in claim 1 and 14, and it is well known that the plasma formed from oxygen, hydrogen and nitrogen comprises oxygen, hydrogen and nitrogen radicals.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8, 11-12, 15-16 and 18 rejected under 35 U.S.C. 103 as obvious over Ma:--Claim 6, 16: Ma further teach that the method is effective for etching Si ,SiO2 or Si3N4 ([0004]); that the plasma may comprise an oxygen-containing gas, such as oxygen, in combination with an inert gas, such as nitrogen ([0040]) and may comprise multiple thermal cycles ([0008-0009, 0049]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to etch a substrate comprising a silicon layer by using an oxygen and nitrogen plasma        The following is a quotation of  MPEP 2112.01, II that applies to the rejections under this section made in this Office action:
““Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”.  
        In this case, although Ma is silent about the nitrogen radicals contacts the silicon layer to form a conformal layer of silicon nitride as recited in claim 6, since the plasma comprising nitrogen radicals and the substrate comprising silicon is the same as Applicant’s, such formation of conformal layer of silicon nitride must occur, as taught by Applicant.  
--Claims 7, 15:   Ma teaches that the plasma may comprise an oxygen-containing gas, such as oxygen and a reducing gas, such as hydrogen or ammonia ([0041]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to etch a substrate comprising a silicon oxide layer by using an oxygen and hydrogen plasma.          Although Ma is silent about the oxygen radicals and hydrogen radicals would reduce oxygen- hydrogen bonding, silicon-hydrogen bonding, and nitrogen-hydrogen bonding in the silicon oxide layer compared to the silicon oxide layer before processing, since the plasma comprising oxygen and hydrogen radicals and the substrate comprising silicon oxide  is the same as Applicant’s, such reducing oxygen- hydrogen bonding, silicon-hydrogen bonding, and nitrogen-hydrogen bonding in the silicon oxide layer must occur, as taught by Applicant.  --Claim 8: Ma further teaches that the plasma may comprise helium ([0041]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to etch a substrate comprising a silicon oxide layer by using an plasma comprising helium radicals.        Although Ma is silent about the helium radicals improve film quality of the silicon oxide layer, since the plasma comprising helium radicals and the substrate comprising silicon oxide  is the same as Applicant’s, such reducing film improvement in the silicon oxide layer must occur, as taught by Applicant.  --Claim 11: It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to etch a substrate comprising a silicon nitride layer by using a hydrogen, nitrogen and/or ammonia plasma.  It is noted that the hydrogen, nitrogen and NH radicals would reduce impurity content of oxygen, hydrogen, and chlorine in the silicon nitride layer similar to rapid thermal processing anneal, as taught by Applicant.  --Claim 12: Ma further teaches that the etching may comprise multiple thermal cycles ([0008-0009, 0049]).  Thus, each thermal cycle may be considered a step of applying oxygen, hydrogen and/or nitrogen plasma to the substrate, wherein the oxygen radicals oxidize the silicon nitride layer causing volume expansion of the silicon nitride layer thereby removing the seam and changing the stoichiometric ratio of silicon to nitrogen, the hydrogen radicals reduce oxygen content of the silicon nitride layer, and the nitrogen radicals increase. nitrogen content of the silicon nitride layer thereby substantially restoring the starting stoichiometric ratio of silicon to nitrogen of the silicon nitride layer without the seam.--Claim 18: It is noted that silicon nitride is a high-k dielectric.  It is noted that the NH radicals would contact the high-k dielectric during heating and increase nitrogen content of the high-k dielectric layer without substantial thinning of the interfacial layer, as taught by Applicant.        
Claims 4-5, 17 and 20-21 rejected under 35 U.S.C. 103 as obvious over Ma as applied to claim 1 above, and further in view of Peuse et al. (U.S. PGPub. No. 20100151694), hereinafter “Peuse”:--Claims 4, 21 : Ma teaches the invention as above.  Ma further teaches that the method may be used to etch any suitable layer ([0045]).  Ma further teaches that the etching comprises oxygen and nitrogen ([0040-0041 ]) and may comprise multiple thermal cycles ([0008-0009, 0049]).          Ma fails to teach that the substrate may comprise W or TiN.        Peuse, also directed to a method of etching by flowing process gases through a gas injection insert then generate plasma by applying power to an ICP coils ([0026-0035]), teaches that the method may be used to etch a barrier comprising tungsten   ([0039-0041]).  Peuse further teaches that the substrate comprising TiN and/or tungsten on the front side ([0039, 0041]) .      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to etch a barrier comprising Ti/TiN/WN in the invention of Ma because Ma teaches that the method may be used to etch any suitable layer, and Peuse teaches that such method would be effective in etching a barrier comprising Ti/TiN/WN.       It is noted that the TiN layer would have a seam at the Ti/TiN and TiN/WN interface.      It is noted that each thermal cycle may be considered a step of applying nitrogen and/or oxygen plasma to the substrate. Alternately, Peuse further teaches that the treating is performed for 200 seconds (Fig. 4-6, [0045]).  It is noted that this treating time may be considered to comprise 3 sequential time period, wherein the first period comprises flowing a gas including oxygen, the second period comprises flowing a gas including hydrogen, and the third period comprises flowing a gas including nitrogen, wherein the radicals would react with the TiN layer as described above.         It is well known that the plasma formed from oxygen, hydrogen and nitrogen comprises oxygen, hydrogen and nitrogen radicals. The oxygen radicals would oxidize the TiN and increase a growth rate of silicon oxide, the hydrogen radicals would reduce the oxygen content in the TiN, and the nitrogen radicals would increase the nitrogen content of the TiN, thereby substantially restoring stoichiometry ratio of titanium to nitrogen of the titanium layer, as taught by Applicant.
--Claims 5, 17, 20: It is noted that the oxygen radicals would contact the tungsten layer and increases a growth rate of silicon oxide to about 3 angstrom/sec or greater and reduces oxygen content to about 40 atomic percent or less, as taught by Applicant. 
Claims 2-3 and 9-10 rejected under 35 U.S.C. 103 as obvious over Ma as applied to claim 1 above, and further in view of Peuse and Eissa et al. (U.S. PGPub. No. 20210074630), hereinafter “Eissa”::--Claim 2: Ma teaches the invention as above.  Ma further teaches that the method may be used to etch any suitable layer ([0045]), but  is especially effective for etching a carbon-containing layer during semiconductor manufacturing ([0004-0005, 0018, 0019), but fails to teach etching a layer of tungsten carbonitride.Peuse, also directed to a method of etching by flowing process gases through a gas injection insert then generate plasma by applying power to an ICP coils ([0026-0035]), teaches that the method may be used to etch a barrier comprising Ti/TiN/WN ([0039-0041]).  Peuse fails to teach treating a WCN layer.Eissa, also directed to a method of etching a barrier layer during semiconductor manufacturing, teaches that a barrier may comprise Ti/TiN, and that either WN or WCN can act as a diffusion barrier ([0014]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use WCN as an equivalent substitution for WN in the Ti/TiN/WN barrier stack, as taught by Eissa.  Thus, it would have been also obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to etch a WCN layer in the invention of Ma.        It is noted that the nitrogen radicals would decrease carbon content in the WCN layer by about 3-fold to 6-fold without reducing nitrogen content in the WCN layer, as taught by Applicant.--Claim 3:    Ma further teaches that the etching comprises oxygen and nitrogen ([0040-0041 ]) and may comprise multiple thermal cycles ([0008-0009, 0049]).  Thus, each thermal cycle may be considered a step of applying nitrogen plasma to the substrate.        It is further noted that this treating time may be considered to comprise 2 sequential time period, wherein the first period comprises flowing a gas including hydrogen, and the second period comprises flowing a gas including nitrogen, wherein the nitrogen radicals would increase the nitrogen content in the WCN layer by about 2-fold to about 3-fold, as taught by Applicant.  --Claims 9, 10: Eissa further teaches that the barrier may be a portion of a bottom plate of a capacitor ([0014]).  Eissa further teaches to form a dielectric layer of the capacitor by using LPCVD or ALD ([0023]).
 
Claim 13 rejected under 35 U.S.C. 103 as obvious over Ma as applied to claim 1 above, and further in view of Kim et al. (U.S. PGPub. No. 20170170018), hereinafter “Kim”:--Claim 13: Ma teaches the invention as above.  Ma further teaches that the method may be used to perform a rapid thermal processing wherein a substrate is exposed to a plasma containing a reactive species while heating the substrate ([0006]).  Ma fails to teach using the method for a gas phase doping process.        Kim, also directed to treating a substrate by using a remote plasma in a RTP reactor ([0040]), teaches the substrate may be exposed to  a remote plasma generated by using ICP power from a gas containing PH3 to gas-phase doping the substrate ([0061, 0063]) .        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Ma to perform the gas-phase doping in the invention of Kim because Ma teaches that the method may be used to perform a rapid thermal processing wherein a substrate is exposed to a plasma containing a reactive species while heating the substrate, and Kim teaches that such process may be efficiently performed to gas-phase doping a substrate.  
 Claim 22 rejected under U.S.C. 103 as being unpatentable over Ma in view of Peuse and Chen et al. (U.S. PGPub. No. 20100075496), hereinafter “Chen”:--Claim 22: Ma teaches the invention as above.  Ma further teaches that the method may be used to etch any suitable layer ([0045]), but  is especially effective for etching a carbon-containing layer during semiconductor manufacturing ([0004-0005, 0018, 0019), but fails to teach etching a layer of tungsten carbonitride.Peuse, also directed to a method of etching by flowing process gases through a gas injection insert then generate plasma by applying power to an ICP coils ([0026-0035]), teaches that the method may be used to etch a barrier comprising Ti/TiN/WN ([0039-0041]).  Peuse fails to teach treating a Ru layer.    Chen teaches that a barrier layer may be Ti/TiN, W/WN or Ru layer.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use Ru layer as an equivalent substitution for the barrier layer in the invention of Ma modified by Peuse.  It is noted that the hydrogen radicals would contact the ruthenium layer during heating and improve ruthenium gap fill relative to hydrogen anneal without hydrogen radicals, as taught by Applicant.  
 Claim 1-3 , 6-8, 10-12, 14-16 and 19 rejected under U.S.C. 103 as being unpatentable over Ji et al. (U.S. PGPub. No. 20050112901), hereinafter “Ji”, in view of  Ma:--Claims 1, 2, 14, 19: Ji teaches a method of treating a substrate comprisingloading a substrate on a pedestal, the substrate comprises tungsten carbonitride (Fig. 1, [0007, 0013, 0025]), wherein the pedestal is heated by a resistive heater or by  lamps (Fig. 4, [0030]) to at least 100°C , or at least 300°C, or at least 500°C ([0030]);flowing process gases to a remote plasma chamber ([0032]),  wherein the process gases may comprise hydrogen, nitrogen, helium and/or oxygen ([0027-0028]), and wherein a plasma is generated by using ICP then flow to a process chamber to treat the substrate ([0032], Fig. 1).        Ji further teaches that the chamber comprises a showerhead ([0023]), but fails to teach that the showerhead is on the other side of the substrate opposite from the lamps.        Ma, also directed to treating a substrate in a plasma chamber by using ICP plasma from a remote chamber, teaches that the plasma is generated by ICP coils proximate the sidewall of the remote chamber then flows through a showerhead (Fig. 1, into the plasma chamber to treat the substrate (Fig. 1, [0009, 0024-0028, 0031-0033, 0041]), wherein the ICP coil has a top turn above the bottom edge of the gas injection insert 140 and has a bottom turn below the bottom edge of the gas injection insert 140 (Fig. 1) and the substrate is heated from the backside by a set of lamps 160 ([0028]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a showerhead and the ICP coils as taught by Ma in the plasma chamber in the invention of Ji because Ji teaches to include the ICP power source and showerhead but is silent about their location, and Ma teaches that such plasma chamber may effectively use such set up.      It is noted that, in Fig. 1 of Ji, the ICP coil would be around the remote plasma chamber 10, and the showerhead would be in the process chamber 20 above the wafer pedestal.  The gas injection insert is the gas injection tube above the remote plasma chamber.  The gas injection channel  is considered to be the remote plasma chamber 10 itself.       It is noted that the hydrogen radicals would decrease carbon content in the WCN layer by about 3-fold to 6-fold without reducing nitrogen content in the WCN layer, as taught by Applicant.  --Claim 3:    It is further noted that this treating time may be considered to comprise 2 sequential time period, wherein the first period comprises flowing a gas including hydrogen, and the second period comprises flowing a gas including nitrogen, wherein the nitrogen radicals would increase the nitrogen content in the WCN layer by about 2-fold to about 3-fold, as taught by Applicant.--Claim 6, 16: Ji further teaches that the substrate may comprise silicon ([0022]).  It is noted that the oxygen radicals would contact the polysilicon layer and increases a growth rate of silicon oxide to about 5 angstrom/sec or greater with silicon oxide conformality of about 95% to about 100%, as taught by Applicant.--Claims 7, 8, 15: Ji further teaches that the substrate may comprise silicon oxide ([0022]).  It is noted that the oxygen and hydrogen radicals would reduce oxygen- hydrogen bonding, silicon-hydrogen bonding, and nitrogen-hydrogen bonding in the silicon oxide layer compared to the silicon oxide layer before processing, as taught by Applicant.  It is further noted that the helium radicals would improve film quality of the silicon oxide layer compared to the silicon oxide layer before processing, as taught by Applicant.--Claim 10: Ji further teaches that an atomic layer deposition is performed prior to the treatment ([0005]). --Claims 11, 12: Ji further teaches that the treatment may oxidize a silicon nitride layer on the substrate ([0022]).  It is noted that the hydrogen, nitrogen and NH radicals would reduce impurity content of oxygen, hydrogen, and chlorine in the silicon nitride layer similar to rapid thermal processing anneal, as taught by Applicant.  It is noted that this treating time may be considered to comprise 3 sequential time period, wherein the first period comprises flowing a gas including oxygen, the second period comprises flowing a gas including hydrogen, and the third period comprises flowing a gas including nitrogen, wherein the oxygen radicals oxidize the silicon nitride layer causing volume expansion of the silicon nitride layer thereby removing the seam and changing the stoichiometric ratio of silicon to nitrogen, the hydrogen radicals reduce oxygen content of the silicon nitride layer, and the nitrogen radicals increase nitrogen content of the silicon nitride layer thereby substantially restoring the starting stoichiometric ratio of silicon to nitrogen of the silicon nitride layer without the seam.--Claim 18: It is noted that silicon nitride is a high-k dielectric layer

Claim 23 rejected under U.S.C. 103 as being unpatentable over Ji in view of Ma as applied to claim 19 above, and further in view of Uvais et al. (U.S. PGPub. No. 20200135485), hereinafter “Uvais”:--Claim 23: Ji modified by Ma teaches the invention as above.  Ji further teaches that the chamber comprise deposition from previous semiconductor manufacturing processes ([0002-0009]).  Ji fails to teach the deposition comprises a Ru layer.Uvais teaches that boron-doped carbon may be deposited in a process chamber for use as a hard mask (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Ji in a chamber having a boron-doped deposit.  It is noted that the hydrogen radicals would contact with the boron-doped carbon layer during heating and reduce hydrogen content of the boron-doped carbon layer thereby increasing Young’s modulus and density of the boron-doped carbon layer, as taught by Applicant.  

Claims 1, 4-8, 11-12 and 14-21 rejected under 35 U.S.C. 103 as obvious over Peuse in view of Ma:--Claims 1, 4, 14, 19: Peuse teaches a method of treating a substrate comprisingloading a substrate 110 on a susceptor in a process chamber (Fig. 1, 2), the substrate comprising TiN and/or tungsten on the front side ([0039, 0041]) and is heated from the backside by a set of lamps ([0031]) up to 600°C or 1200°C ([0033-0034]);flowing process gases including hydrogen, nitrogen, helium, ammonia and/or oxygen ([0035]) from a gas port 145 through a gas injection insert that comprises a gas diffuser 140 and a showerhead 135 into a remote chamber 165;generating plasma by using ICP coils 125 proximate the remote chamber ([0027, 0031, 0033]), wherein a power generator 155 supply plasma power to the ICP coils 125, then flowing the plasma through a showerhead 135 located at the bottom of the gas injection insert ([0026]) into the process chamber to treat the front side of the substrate.        Peuse further teaches that the wall of the process chamber is made of quartz [0024, 0029]), and ICP coils is placed adjacent to the chamber to maintain the plasma below the showerhead 135 ([0023]).  Thus, it would be obvious for one of skill in the art to ionize the process gases as soon as they exit the showerhead at the bottom of the gas injection insert.  Peuse fails to teach the ICP coils is placed such that the top turn of the coil is above the bottom of the gas injection insert.       Ma, also directed to etching by flowing process gas through a gas injection insert 140 and a gas injection channel 150 into a remote chamber 120 ([0024-0025]) then generating plasma by using ICP coils 125 proximate the remote chamber having dielectric sidewall ([0024, 0027, 0031, 0033]), teaches that the ICP coil has a top turn above the bottom edge of the gas injection insert 140 and has a bottom turn below the bottom edge of the gas injection insert 140 (Fig. 1).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to place the ICP coil such that it has a top turn above the bottom edge of the gas injection insert 140 in the invention of Peuse because Peuse teaches to place the ICP coils adjacent to the chamber to maintain the plasma below the showerhead, and Ma teaches that such placement would be effective to maintain the plasma.       It is noted that the showerhead reads on the separation grid recited in claim 1, and it is well known that the plasma formed from oxygen, hydrogen and nitrogen comprises oxygen, hydrogen and nitrogen radicals. The oxygen radicals would oxidize the TiN, the hydrogen radicals would reduce the oxygen content in the TiN, and the nitrogen radicals would increase the nitrogen content of the TiN, thereby substantially restoring stoichiometry ratio of titanium to nitrogen of the titanium layer, as taught by Applicant.       Peuse further teaches that the substrate may comprise a Ti/TiN/WN stack as a barrier between a polysilicon/tungsten gate ([0045, 0048]).  It is noted that the TiN layer would have a seam at the Ti/TiN and TiN/WN interface.       Peuse further teaches that the treating is performed for 200 seconds (Fig. 4-6, [0045]).  It is noted that this treating time may be considered to comprise 3 sequential time period, wherein the first period comprises flowing a gas including oxygen, the second period comprises flowing a gas including hydrogen, and the third period comprises flowing a gas including nitrogen, wherein the radicals would react with the TiN layer as described above.--Claim 5: It is noted that the oxygen radicals would contact the tungsten layer and increases a growth rate of silicon oxide to about 3 angstrom/sec or greater and reduces oxygen content to about 40 atomic percent or less, as taught by Applicant. --Claims 6, 7, 8, 15, 16: Peuse further teaches that the treatment forms conformal silicon oxide ([0039, 0041-0042]).   It is noted that the oxygen radicals would contact the polysilicon layer and increases a growth rate of silicon oxide to about 5 angstrom/sec or greater with silicon oxide conformality of about 95% to about 100%, as taught by Applicant.  It is noted that the oxygen and hydrogen radicals would reduce oxygen- hydrogen bonding, silicon-hydrogen bonding, and nitrogen-hydrogen bonding in the silicon oxide layer compared to the silicon oxide layer before processing, as taught by Applicant.  It is further noted that the helium radicals would improve film quality of the silicon oxide layer compared to the silicon oxide layer before processing, as taught by Applicant.--Claims 11, 12: Peuse further teaches that the treatment may oxidize a silicon nitride layer on the substrate ([0059]).  It is noted that the hydrogen, nitrogen and NH radicals would reduce impurity content of oxygen, hydrogen, and chlorine in the silicon nitride layer similar to rapid thermal processing anneal, as taught by Applicant.  It is noted that this treating time may be considered to comprise 3 sequential time period, wherein the first period comprises flowing a gas including oxygen, the second period comprises flowing a gas including hydrogen, and the third period comprises flowing a gas including nitrogen, wherein the oxygen radicals oxidize the silicon nitride layer causing volume expansion of the silicon nitride layer thereby removing the seam and changing the stoichiometric ratio of silicon to nitrogen, the hydrogen radicals reduce oxygen content of the silicon nitride layer, and the nitrogen radicals increase. nitrogen content of the silicon nitride layer thereby substantially restoring the starting stoichiometric ratio of silicon to nitrogen of the silicon nitride layer without the seam.--Claim 17: It is noted that the nitrogen radicals would contact the layer of tungsten during heating to form a conformal layer of tungsten nitride, as taught by Applicant.--Claim 18: It is noted that silicon nitride is a high-k dielectric.  It is noted that the NH radicals would contact the high-k dielectric during heating and increase nitrogen content of the high-k dielectric layer without substantial thinning of the interfacial layer, as taught by Applicant.--Claim 20: It is noted that the hydrogen radicals would contact the layer of tungsten during heating and reduces interfacial fluorine content of the tungsten layer by about 2-fold to about 20-fold, as taught by Applicant. --Claim 21: It is noted that the hydrogen radicals with the titanium nitride layer during heating reduces impurity content of oxygen, chlorine, and carbon in the titanium nitride layer greater than thermal only treatment, as taught by Applicant. 
 Claims 2-3, 9-10 and 12 rejected under U.S.C. 103 as being unpatentable over Peuse in view of Ma as applied to claim 1 above, and further in view of Eissa:--Claim 2: Peuse modified by Ma teaches treating a barrier comprising Ti/TiN/WN as above.  Peuse fails to teach treating a WCN layer.Eissa teaches that a barrier may comprise Ti/TiN, and that either WN or WCN can act as a diffusion barrier ([0014]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use WCN as an equivalent substitution for WN in the Ti/TiN/WN barrier stack, as taught by Eissa.  It is noted that the nitrogen radicals would decrease carbon content in the WCN layer by about 3-fold to 6-fold without reducing nitrogen content in the WCN layer, as taught by Applicant.--Claim 3:    It is further noted that this treating time may be considered to comprise 2 sequential time period, wherein the first period comprises flowing a gas including hydrogen, and the second period comprises flowing a gas including nitrogen, wherein the nitrogen radicals would increase the nitrogen content in the WCN layer by about 2-fold to about 3-fold, as taught by Applicant.  --Claims 9, 10: Eissa further teaches that the barrier may be a portion of a bottom plate of a capacitor ([0014]).  Eissa further teaches to form a dielectric layer of the capacitor by using LPCVD or ALD ([0023]).--Claim 12: Peuse is silent about a method of forming the silicon nitride layer, and fails to teach the silicon nitride layer has a seam.Eissa teaches that a silicon nitride layer may be formed by using LPCVD.  It is well known in the art that LPCVD produces growth seam in the layer.

Claim 22 rejected under U.S.C. 103 as being unpatentable over Peuse in view of Ma as applied to claim 19 above, and further in view of Chen:--Claim 22: Peuse modified by Ma teaches the invention as above.  Peuse further teaches that the substrate may comprise a Ti/TiN/WN stack as a barrier.  Peuse fails to teach the substrate comprises a Ru layer.Chen teaches that a barrier layer may be Ti/TiN, W/WN or Ru layer.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use Ru layer as an equivalent substitution for the barrier layer in the invention of Peuse.  It is noted that the hydrogen radicals would contact the ruthenium layer during heating and improve ruthenium gap fill relative to hydrogen anneal without hydrogen radicals, as taught by Applicant.   
Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Peuse does not teach the feature “introducing a process gas into a gas injection channel of a plasma source, the plasma source including a dielectric sidewall surrounding a gas injection insert to define the gas injection channel between an inner surface of the sidewall and an outer surface of the gas injection insert, the plasma source surrounded by an induction coil; generating an inductively coupled plasma within the gas injection channel with the induction coil positioned proximate the dielectric sidewall and horizontally overlapping the gas injection channel” as recited in claim 1 and “the induction coil having a top turn above a bottom edge of the gas injection insert and a bottom turn below the bottom edge of the gas injection insert”, this argument is persuasive.  New ground of rejections based on newly found prior arts are shown above.--Regarding Applicant’s argument that Wajda does not teach the above amended feature, this argument is persuasive.  Rejections based on Wajda withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713